            Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                Plaintiff,                                  Case No. 21-cv-6702-LAK


v.

PRINCE ANDREW, DUKE OF YORK,
a/k/a ANDREW ALBERT CHRISTIAN
EDWARD, in his personal capacity,

                Defendant.

_____________________________________ /


       SIGRID S. MCCAWLEY, pursuant to 28 U.S.C. § 1746, declares the following under

penalty of perjury:

       1.       I represent the Plaintiff, Virginia L. Giuffre, in the above-captioned matter. I

submit this declaration in support of Plaintiff’s (1) motion to approve alternate service upon

Defendant Prince Andrew, Duke of York, pursuant to Federal Rule of Civil Procedure 4(f)(3), and

(2) application that the Court execute a Request for Service Abroad of Judicial Documents,

pursuant to Article 3 of the Hague Convention.

       2.       Plaintiff filed this action on August 9, 2021. On August 10, 2021, the Clerk of

Court issued an electronic summons for service on the Defendant, Prince Andrew, Duke of York.

       3.       Since then, Plaintiff has made several attempts to serve Prince Andrew with the

summons and complaint, and to otherwise put him on notice of this lawsuit.

                             Prince Andrew’s Notice of the Complaint

       4.       First, on August 12, 2021, counsel for Plaintiff sent an email to Clare Montgomery

of Matrix Chambers, Gary Bloxsome and Daniel Cundy of Blackfords LLP, and Stephen Ferguson
            Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 2 of 7




of the Chambers of Brian Altman QC and Jim Sturman QC attaching the summons and complaint,

and asking whether they would accept service of the documents by email on Prince Andrew’s

behalf. Plaintiff’s counsel also included the email address for Blackfords LLP’s London office

(london@blackfords.com), an email address for The Chambers of Brian Altman QC and Jim

Sturman QC (clerks@2bedfordrow.co.uk), and an email address for Matrix Chambers’ London

office (matrix@matrixlaw.co.uk) on the email. A true and correct copy of Plaintiff’s August 12,

2021, email is attached hereto as Exhibit A.

       5.       Plaintiff’s counsel did not receive any message indicating that her August 12, 2021

email was undeliverable.

       6.       Plaintiff’s counsel also sent a copy of the August 12, 2021 email and the summons

and complaint to the above-referenced attorneys by FedEx. Plaintiff’s counsel received a delivery

confirmation for each package on Monday, August 16, 2021. True and correct copies of the FedEx

delivery confirmations are attached hereto as Exhibit B.

       7.       Plaintiff’s counsel has reason to believe that the attorneys listed in Paragraph 4

either currently represent or have recently represented Prince Andrew in connection with matters

related to Jeffrey Epstein and the subject-matter of this case. On June 8, 2020, Blackfords LLP

issued a statement regarding Prince Andrew on its website in response to former U.S. Attorney

Geoffrey Berman’s statement that Prince Andrew had provided zero cooperation with the

Department of Justice’s investigation into Jeffrey Epstein. Blackfords’s statement stated: “In

January 2020, Blackfords LLP and instructed counsel, Clare Montgomery QC and Stephen

Ferguson, were commissioned to support HRH The Duke of York in his desire to provide

cooperation to the US authorities regarding the victims of the late Jeffrey Epstein, should those

authorities request his assistance.” A true and correct copy of Blackfords LLP’s June 8, 2020,
                                                2
            Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 3 of 7




statement is attached hereto as Exhibit C.

       8.       Plaintiff’s counsel also copied doy.office@royal.uk on the August 12, 2021, email

attaching the summons and complaint. Upon information and belief, this email address is the

official email address of the Duke of York’s office. Immediately after sending the August 12,

2021, Plaintiff’s counsel received an automatic reply from doy.office@royal.uk stating, “Thank

you for emailing The Duke of York’s office. This is an automatic acknowledgement to tell you

that we have received your email safely. Please do not reply to this email.” A true and correct

copy of this acknowledgement is attached hereto as Exhibit D.

       9.       On August 13, 2021, pursuant to this Court’s order dated August 12, 2021,

Plaintiff’s counsel emailed the attorneys referenced in Paragraph 4 and doy.office@royal.uk a

copy of the Court’s order setting a pretrial conference. A true and correct copy of this email is

attached hereto as Exhibit E.

       10.      Plaintiff’s counsel also sent the Court’s order dated August 12, 2021 to the

attorneys referenced in Paragraph 4 by FedEx. True and correct copies of the FedEx delivery

confirmations are attached hereto as Exhibit F.

       11.      Plaintiff’s counsel also sent a copy of the Court’s order, a copy of the summons,

and a copy of the complaint by FedEx to Prince Andrew’s address at Royal Lodge in Windsor

Park. A true and correct copy of the FedEx delivery confirmation is attached hereto as Exhibit G.

       12.      On August 18, 2021, counsel for Plaintiff sent an email to Blair Berk attaching the

summons, complaint, and August 12, 2021 court order, and asking whether she would accept

service of the documents by email on Prince Andrew’s behalf. A true and correct copy of Plaintiff’s

August 18, 2021, email is attached hereto as Exhibit H. Plaintiff’s counsel also sent Ms. Berk the

documents by FedEx. A true and correct copy of the FedEx delivery confirmation is attached
                                           3
          Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 4 of 7




hereto as Exhibit I.

       13.      According to several news outlets, Prince Andrew has recently sought advice from

Ms. Berk in connection with Plaintiff’s claims.

       14.      Even prior to the filing of the Complaint, Plaintiff put Prince Andrew on notice of

her intent to file this lawsuit. On July 19, 2021, David Boies sent a letter by email and FedEx to

the attorneys referenced in Paragraph 4. The letter, a true and correct copy of which was attached

to the Complaint as Exhibit A (see ECF No. 1-1), explained that Plaintiff has claims against Prince

Andrew and would file them prior to the expiration of the claim revival window of the Child

Victims’ Act.

       15.      Plaintiff’s lawsuit against Prince Andrew has been covered by nearly every major

news outlet in both the United States and United Kingdom. Attached hereto as Exhibit J is a

sample of the news coverage of Plaintiff’s complaint against Prince Andrew.

       16.      On September 16, 2021, I conducted a search for “Prince Andrew Virginia Giuffre

lawsuit,” and filtered for news articles from August 9, 2021, through September 16, 2021. My

searched yielded approximately 2,940 results.

                              Service Via the Hague Convention

       17.      On August 27, 2021, a process server in England, acting at the direction of a

solicitor in Plaintiff’s counsel’s London office, served Prince Andrew by handing a police officer

at Prince Andrew’s home, the Royal Lodge in London, a copy of the Summons and Complaint.

The police officer told the process server that he would forward the Summons and Complaint to

Prince Andrew’s legal team. A true and correct copy of the process server’s affidavit of service is

available on the docket at ECF No. 10.

       18.      On August 26, 2021, a solicitor in Plaintiff’s counsel’s London office sent Prince
                                                 4
          Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 5 of 7




Andrew a copy of the Summons and Complaint at the Royal Lodge by means of City Sprint, a

same-day courier service in London.         A true and correct copy of City Sprint’s delivery

confirmation is attached hereto as Exhibit K.

       19.     On September 9, 2021, a solicitor in Plaintiff’s counsel’s London office sent Prince

Andrew a copy of the Summons and Complaint via first class post to the Royal Lodge.

Photographs of the Summons and Complaint being placed in the post box are attached hereto as

Exhibit L.

       20.     On August 16, 2021, Plaintiff’s counsel sent the summons and complaint to the

Central Authority of the United Kingdom to serve Prince Andrew pursuant to Article 3 of the

Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters. A true and correct copy of the request Plaintiff sent to the Foreign Process

Section is attached hereto as Exhibit M.

       21.     On August 20, 2021, the Foreign Process Section confirmed receipt of the

documents for service, and indicated that it was in the process of arranging service. A true and

correct copy of the Foreign Process Section’s email is attached hereto as Exhibit N.

       22.     On September 6, 2021, Prince Andrew’s attorney, Gary Bloxsome of Blackfords,

sent a letter to Senior Master Fontaine of the Central Authority, copying Plaintiff’s counsel, urging

Senior Master Fontaine to reject Plaintiff’s request. A true and correct copy of Bloxsome’s letter

is attached hereto as Exhibit O.

       23.     On September 14, 2021, Senior Master Fontaine sent Plaintiff’s counsel an email

rejecting Plaintiff’s request to serve Prince Andrew through the Central Authority because,

according to Senior Master Fontaine, requests must be made to the Central Authority by “the

authority or by a judicial officer competent under the law of the State in which the documents
                                               5
          Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 6 of 7




originate.” A true and correct copy of Senior Master Fontaine’s email is attached hereto as

Exhibit P.

       24.     On September 14, 2021, Plaintiff’s counsel responded to Senior Master Fontaine’s

email, explaining that under the laws of the United States, attorneys are judicial officers competent

to make requests for service under Article 3 of the Hague Convention. A true and correct copy of

Plaintiff’s counsel’s email to Senior Master Fontaine is attached hereto as Exhibit Q.

       25.     On September 15, 2021, Senior Master Fontaine sent Plaintiff’s counsel an email

accepting Plaintiff’s counsel’s position and rejecting Bloxsome’s objections to Plaintiff’s request

for the Central Authority to serve Prince Andrew. Senior Master Fontaine confirmed: “I am

accordingly satisfied that your firm has satisfied the requirements in the Hague Service Convention

that you are authorised as a forwarding authority for transmitting requests for service abroad under

Art 3. I shall accordingly direct the Foreign Process Section of the High Court to arrange service.”

Senior Master Fontaine also noted that the “Defendant is entitled to challenge my decision by

application, on notice to the Plaintiff.” A true and correct copy of Senior Master Fontaine’s email

is attached hereto as Exhibit R.

       26.     On September 15, 2021, Bloxsome sent the Senior Master a letter again rearguing

his position that Plaintiff’s counsel cannot directly send requests for service to the Central

Authority. A true and correct copy of Bloxsome’s letter is attached hereto as Exhibit S.

       27.     On September 15, 2021, Senior Master Fontaine responded to Bloxsome’s letter,

stating: “I do not consider that it is appropriate for me to determine this disputed issue by email.

As I stated in my email of yesterday, you may challenge my decision by application, on notice to

the Defendant. I would then convene a hearing (which may be conducted remotely or in person

in the Royal Courts of Justice). If you confirm that you do intend to challenge the decision by
                                               6
          Case 1:21-cv-06702-LAK Document 15 Filed 09/16/21 Page 7 of 7




application notice I will set a deadline for the application to be issued, and order that the Hague

Service request will not be processed until the application is determined.” A true and correct copy

of Senior Master Fontaine’s email is attached hereto as Exhibit T.

       28.     Attached hereto as Exhibit U is a true and correct copy of the transcript of the initial

pretrial conference held before this Court on September 13, 2021.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed: September 16, 2021                  /s/ Sigrid S. McCawley
             Fort Lauderdale, FL
                                              Sigrid S. McCawley
                                              Boies Schiller Flexner LLP
                                              401 E. Las Olas Boulevard, Suite 1200
                                              Fort Lauderdale, FL 33301
                                              Tel: (954) 356-0011
                                              Fax: (954) 356 0022
                                              Email: smccawley@bsfllp.com

                                               Counsel for Plaintiff Virginia Giuffre




                                                  7
